           Case 2:18-cv-01801-APG-VCF Document 46 Filed 12/23/20 Page 1 of 2


1

2                                     UNITED STATES DISTRICT COURT
3                                            DISTRICT OF NEVADA
4                                                        ***
5
     AMMIANUS POMPILIUS aka Anthony Prentice,
6

7
                             Plaintiff,
                                                            2:18-cv-01801-APG-VCF
8    vs.                                                    ORDER
9    STATE OF NEVADA, EX REL, et al.,

10                          Defendants.

11          Before the Court are pro se Plaintiff’s Motion to Extend Prison Copywork Limit (ECF No. 28)

12   and Motion for Court Order to Direct the HDSP Law to Make Copies of Religious Texts for Exhibits to

13   the Motion for Preliminary Injunction (ECF NO. 29).

14          No opposition has been filed and the time to file an opposition has passed. Under LR 7-2(d), the

15   failure of an opposing party to file points and authorities in response to any motion, except a motion

16   under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the

17   motion.

18   Motion to Extend Prison Copywork Limit

19          Plaintiff’s Motion seeks an order from the Court to increase his legal photocopy account by

20   $100.00 to file documents to support his Motion for Preliminary Injunction. Id.

21   Discussion

22          The right to meaningful access to the courts does not confer a right to free unlimited

23   photocopies. See Sands v. Lewis, 886 F.2d 1166 (9th Cir. 1989) (citing Jones v. Franzen, 697 F.2d 801,

24   803 (“[B]road as the constitutional concert of liberty is, it does not include the right to xerox.” (7th Cir.

25   1983)); see also Wanninger v. Davenport, 697 F.2d 992, 994 (11th Cir. 1983); Johnson v. Parke, 642

     F.2d 377, 380 (10th Cir. 1981); Harrell v. Keohane, 621 F.2d 1059, 1060-61 (10th Cir. 1980). The
           Case 2:18-cv-01801-APG-VCF Document 46 Filed 12/23/20 Page 2 of 2




1    Nevada Department of Corrections provides $100.00 of free legal copy work to prisoner litigants. Here,

2    Plaintiff states that he has exceeded this amount and he has insufficient funds to file documents to

3    support his Motion for Preliminary Injunction. (ECF No. 28). Although the Ninth Circuit has not

4    spoken on the issue, courts in other jurisdictions have not allowed plaintiffs proceeding in forma

5    pauperis to receive free copies of documents from the court without the plaintiff demonstrating a

6    specific showing of need. See, e.g., Collins v. Goord, 438 Supp. 2d 399 (S.D.N.Y. 2006); Guinn v.

7    Hoecker, 43 F. 3d 1483 (10th Cir. 1994). In this instance, Plaintiff has demonstrated a particularized

8    need for additional funds even though Plaintiff has since filed his reply to the Motion for Preliminary

9    Injunction.

10          Accordingly, and for good cause shown,

11          IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Prison Copywork Limit (ECF NO.

12   28) is GRANTED, and Plaintiff’s fund is increased an additional $100.00.

13          Plaintiff has filed his reply in support of his motion for preliminary injunction, IT IS FURTHER

14   ORDERED that the Motion for Court Order to Direct the HDSP Law to Make Copies of Religious Texts

15   for Exhibits to the Motion for Preliminary Injunction (ECF NO. 29) is DENIED as MOOT.

16          DATED this 23rd day of December, 2020.
                                                               _________________________
17                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

                                                       2
